DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 03/24/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10993253. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.

Regarding claim 1, U.S. Pat. No. 10993253 teach, a communication method performed by a communication apparatus comprising:
Limitations of Claim 1 of the Instant Application.
   Limitations of Claim 1 of U.S. Pat. No.      10993253.
a transmitter, which, in operation, transmits to a base station a direct link Buffer Status Report (BSR) for a device to device (D2D) communication, 
wherein the direct link BSR is a message that informs the base station of an amount of D2D data to be transmitted from the communication apparatus to a destination user equipment; and 
a receiver, which, in operation, receives from the base station a D2D grant that schedules D2D resources for the D2D data, 
wherein the direct link BSR has a different priority in resource scheduling than an uplink BSR, the uplink BSR being a message that informs the base station of an amount of uplink data to be transmitted from the communication apparatus to the base station, and 
wherein the direct link BSR has a higher priority in resource scheduling than data from any logical channel, except data from Uplink Common Control Channel (UL-CCCH).
a receiver, which, in operation, receives from a communication apparatus a direct link Buffer Status Report (BSR) for a device to device (D2D) communication, 
wherein the direct link BSR is a message that informs the base station of an amount of D2D data to be transmitted from the communication apparatus to a destination user equipment; and 
a transmitter, which, in operation, transmits to the communication apparatus a D2D grant that schedules D2D resources for the D2D data, 
wherein the direct link BSR has a lower priority in resource scheduling than an uplink BSR, the uplink BSR being a message that informs the base station of an amount of uplink data to be transmitted from the communication apparatus to the base station, and 
wherein the direct link BSR has a higher priority in resource scheduling than data from any logical channel, except data from Uplink Common Control Channel (UL-CCCH).


Regarding claims 2-3 and 14-15 the limitations of claims 2-3 and 14-15, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 1 and 11 of the application 16/385996 now an issued patent No. 10993253.
Regarding claims 4-12 and 16-24 the limitations of claims 4-12 and 16-24, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 2-10 and 12-20 of the application 16/385996 now an issued patent No. 10993253.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471